DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The objection to the drawings is hereby withdrawn in view of the amendment filed 1/4/2021.
Claim Objections
	The objections to the claims are hereby withdrawn in view of the amendment filed 1/4/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “A spray nozzle as defined in claim 5 operatively connectable to at least one of a motor or actuator, wherein at least one of the stem or nozzle body is configured to be operatively connected to at least one of the motor or actuator…” however the limitation is confusing as it isn’t clear if the motor or actuator are intended to be positively recited or to what “operatively connectable” is referring to, whether this refers back to the spray nozzle of claim 5 or if there should be further structure that is operatively connectable to the claimed motor or actuator.
Claim 22 recites “further comprising at least one of a motor or actuator operatively connected to at least one of the stem or nozzle body” however as claim 22 is dependent from claim 2, it is unclear if the “at least one of a motor or actuator” are the same as the “at least one of a motor or actuator” already recited in claim 2. This appears to be a double inclusion. Please see MPEP 2173.05(o).
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 2, 3, 20, 6, 15, 16, 21, 22, 31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison (US Pat No 1,541,946).
Re claim 5, Harrison show a spray nozzle (Figs. 1-5) comprising:
a hollow body (16) having an upstream end (at 9) and a downstream end (at 15) and adapted to flow fluid at a fluid pressure within the hollow body in a downstream direction from the upstream end toward the downstream end; and
a nozzle portion (1/3/4/17) located at the downstream end (at 15) of the hollow body (16), the nozzle portion including a nozzle body (4/17) defining an opening there through, and a stem (1/3) having at least a portion located within the opening of the nozzle body (4/17), wherein one or more of the stem (1/3) or nozzle body (4/17) are movable relative to each the other (p. 1, lines 59-67 and p. 2, lines 4-10) so that, within a range of relative movement between the stem (1/3) and the nozzle body (4/17), the nozzle body (4/17) and the stem (1/3) define a gap (5) there between to define a fluid passageway permitting fluid within the hollow body (16) to flow through the nozzle portion (1/3/4/17) and out of the downstream end (at 15);

Re claim 2, Harrison discloses operatively connectable to at least one of a motor (Fig. 2, 2) or actuator (p. 2, lines 20-27), wherein at least one of the stem (Fig. 3, 1/3) or nozzle body (4/17) is configured to be operatively connected to at least one of the motor (Fig. 2, 2) or actuator (p. 2, lines 20-27) for preventing said changes in fluid pressure from changing said relative position of the stem and nozzle body within said range of relative movement, and for controlling the relative movement of the stem (1/3) and the nozzle body (4/17) and the size of said gap (5) independently of said fluid pressure
Re claim 3, Harrison discloses said relative movement does not change said fluid pressure (p. 2, lines 10-19).
Re claim 20, Harrison shows geometries of said nozzle body (Fig. 3, 4/17) and said stem (1/3) define said gap (5) so that at each relative position of the stem (1/3) and nozzle body (4/17) within said range of relative movement, a flow area defined between the stem and the nozzle body does not increase in the downstream direction along said gap (5).
Re claim 6, Harrison shows said flow area decreases in the downstream direction along said gap (Fig. 3, 5).
Re claim 15, Harrison shows said flow area defined between the stem and the nozzle body defines a circular profile (Fig. 5).
Re claim 16, Harrison shows the nozzle body (Fig. 3, 4/17) and the stem (1/3) are within said range of relative movement, said flow area between the nozzle body (4/17) and the stem (1/3) at a downstream end of said gap (5) is less than said flow area between the nozzle body (4/17) and the stem (1/3) at an upstream end of said gap (5).
Re claim 21, Harrison shows the stem (Fig. 1, 1/3) is a pintle.

Re claim 31, Harrison shows a spray nozzle (Figs. 1-5) comprising:
first means (disclosed as a hollow body – Harrison – 16) having an upstream end (at 9) and a downstream end (at 15) and for directing a flow of fluid in a downstream direction from the upstream end toward the downstream end at a fluid pressure subject to changes;
a nozzle portion (1/3/4/17) located at the downstream end (at 15) of the first means (16), the nozzle portion including (i) a nozzle body (4/17) defining an opening there through, and (ii) second means (disclosed as a stem – Harrison – 1/3) including at least a portion thereof located within the opening of the nozzle body (4/17) for defining a gap (5) and fluid passageway between the nozzle body (4/17) and the second means (1/3) and permitting fluid within the first means (16) to flow through the gap (5) and out of the downstream end (at 15), wherein at least one of the second means (1/3) and nozzle body (4/17) is movable relative to the other (p. 1, lines 59-67 and p. 2, lines 4-10) within a range of relative movement between the second means (1/3) and the nozzle body (4/17); and
third means (disclosed as a motor or actuator – Harrison – Fig. 2, 2 or p. 2, lines 20-27) for preventing said changes in fluid pressure upstream of said gap (5) from changing the relative position of the second means (1/3) and nozzle body (4/17) within said range of relative movement and for controlling said relative movement of the second means (1/3) and nozzle body (4/17) independently of said fluid pressure.
Re claim 33, Harrison shows geometries of said nozzle body (Fig. 3, 4/17) and said second means (1/3) define said gap (5) so that at each relative position of the nozzle body .
Claims 5, 2, 7, 9, 20, 6, 15, 16, 21-26 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadlacek et al. (US Pat No 4,371,115).
Re claim 5, Sadlacek et al. disclose a spray nozzle (Fig. 1) comprising:
a hollow body (col. 1, lines 19-20) having an upstream end (at 3) and a downstream end (at 2) and adapted to flow fluid at a fluid pressure within the hollow body in a downstream direction from the upstream end toward the downstream end; and
a nozzle portion (1/5/8/12) located at the downstream end (at 2) of the hollow body, the nozzle portion including a nozzle body (1/12) defining an opening (4) there through, and a stem (5/8) having at least a portion located within the opening of the nozzle body (1/12), wherein one or more of the stem (5/8) or nozzle body (1/12) are movable relative to each the other (14/15/16) so that, within a range of relative movement between the stem (5/8) and the nozzle body (1/12), the nozzle body (1/12) and the stem (5/8) define a gap (7) there between to define a fluid passageway (9) permitting fluid within the hollow body to flow through (col. 1, lines 18-21) the nozzle portion (1/5/8/12) and out of the downstream end (at 2);
wherein said fluid pressure is subject to changes upstream of said gap (7), and said changes in fluid pressure do not change said relative position of the stem and nozzle body within said range of relative movement, and said relative movement of the stem and nozzle body and a size of said gap are controllable independently of said fluid pressure (col. 3, lines 12-25).
Re claim 2, Sadlacek et al. disclose operatively connectable to at least one of a motor or actuator (Fig. 1, 14/15/16), wherein at least one of the stem (5/8) or nozzle body (1/12) is configured to be operatively connected to at least one of the motor or actuator (14/15/16) for preventing said changes in fluid pressure from changing said relative position 
Re claim 7, Sadlacek et al. show a radius of curvature of the stem (Fig. 1, 5/8) is greater than a radius of curvature of the nozzle body (1/12).
Re claim 9, Sadlacek et al. show the radius of curvature of the stem (Fig. 1, 5/8) and the radius of curvature of the nozzle body define a convergence point (6; abstract).
Re claim 20, Sadlacek et al. show geometries of said nozzle body (Fig. 1, 1/12) and said stem (5/8) define said gap (7) so that at each relative position of the stem (5/8) and nozzle body (1/12) within said range of relative movement, a flow area (4/9) defined between the stem and the nozzle body does not increase (abstract) in the downstream direction along said gap (7).
Re claim 6, Sadlacek et al. show said flow area decreases in the downstream direction along said gap (Fig. 1, 7; abstract).
Re claim 15, Sadlacek et al. disclose said flow area defined between the stem and the nozzle body defines a circular profile (abstract – “ring gap nozzle”).
Re claim 16, Sadlacek et al. show the nozzle body (Fig. 1, 1/12) and the stem (5/8) are within said range of relative movement, said flow area (at 7) between the nozzle body (1/12) and the stem (5/8) at a downstream end of said gap (7) is less (abstract) than said flow area (at 9) between the nozzle body (1/12) and the stem (5/8) at an upstream end of said gap (7).
Re claim 21, Sadlacek et al. show the stem (Fig. 1, 5/8) is a pintle.
Re claim 22, Sadlacek et al. show at least one of a motor or actuator (Fig. 1, 14/15/16) operatively connected to at least one of the stem (5/8) or nozzle body (1/12) and configured to control the relative movement of the stem (5/8) and nozzle body (1/12) for preventing said changes in fluid pressure from changing said relative position of the 
Re claim 23, Sadlacek et al. show at least one of the motor or actuator (Fig. 1, 14/15/16) is operatively connected to the stem (5/8) and configured to control movement of the stem (5/8) relative to the nozzle body (1/12) for preventing said changes in fluid pressure from changing said relative position of the stem and nozzle body within said range of relative movement, and for controlling the size of said gap (7) independently of said fluid pressure (col. 3, lines 12-25).
Re claim 24, Sadlacek et al. show a rod (Fig. 1, 17/18) connectable between the motor or actuator (14/15/16) and the stem (5/8), and configured to move axially or linearly relative to the hollow body (1/12) to control movement of the stem (5/8) relative to the nozzle body (1/12), prevent said changes in fluid pressure from changing said relative position of the stem (5/8) and nozzle body (1/12) within said range of relative movement, and control the size of said gap (7) independently of said fluid pressure (col. 3, lines 12-25).
Re claim 25, Sadlacek et al. show a rod (Fig. 1, 17/18/hexagonal nut) operatively connected to the stem (5/8) and configured to prevent said changes in fluid pressure from changing the relative position of the stem (5/8) and nozzle body (1/12) within said range of relative movement and to control said relative movement of the stem (5/8) and nozzle body (1/12) independently of said fluid pressure (col. 3, lines 12-25).
Re claim 26, Sadlacek et al. show the rod defines an upstream end (Fig. 1, hexagonal nut) and a downstream end (17/18), the upstream end (hexagonal nut) is drivingly mounted on the hollow body (col. 1, lines 19-20) and the downstream end (17/18) is drivingly connected to an upstream end of the stem (5/8) for preventing said changes in fluid pressure from changing the relative position of the stem and nozzle body within said range of relative movement and controlling said relative movement of the stem and nozzle body and the size of said gap independently of said fluid pressure (col. 3, 12-25).

Re claim 31, Sadlacek et al. show a spray nozzle (Fig. 1) comprising:
first means (disclosed as a hollow body – Sadlacek – col. 1, lines 19-20) having an upstream end (at 3) and a downstream end (at 2) and for directing a flow of fluid in a downstream direction from the upstream end toward the downstream end at a fluid pressure subject to changes;
a nozzle portion (1/5/8/12) located at the downstream end (at 2) of the first means, the nozzle portion including (i) a nozzle body (1/12) defining an opening there through, and (ii) second means (disclosed as a stem – Sadlacek – 5/8) including at least a portion thereof located within the opening of the nozzle body (1/12) for defining a gap (7) and fluid passageway (4/9) between the nozzle body (1/12) and the second means (5/8) and permitting fluid within the first means to flow through the gap (7) and out of the downstream end (at 2), wherein at least one of the second means (5/8) and nozzle body (1/12) is movable relative to the other (col. 3, lines 12-25) within a range of relative movement between the second means (5/8) and the nozzle body (1/12); and
third means (disclosed as a motor or actuator – Sadlacek – 14/15/16) for preventing said changes in fluid pressure upstream of said gap (7) from changing the relative position of the second means (5/8) and nozzle body (1/12) within said range of relative movement and for controlling said relative movement of the second means (5/8) and nozzle body (1/12) independently of said fluid pressure.
Re claim 32, Sadlacek et al. show the first means is a hollow body (col. 1, lines 19-20), the second means is a stem or pintle (Fig. 1, 5/8), and the third means is a rod (17/18) operatively connected to one or more of the stem or pintle (5/8) such that the rod (17/18) prevents said changes in fluid pressure from changing the relative position of the stem and nozzle body within said range of relative movement and controls said relative 
Re claim 33, Sadlacek et al. show geometries of said nozzle body (Fig. 1, 1/12) and said second means (5/8) define said gap (7) so that at each relative position of the nozzle body (1/12) and second means (5/8) within said range of relative movement, a flow area (4/9) defined between the nozzle body (1/12) and the second means (5/8) does not increase in the downstream direction along said gap (7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US Pat No 1,541,946) in view of Dittrich et al. (US Pat No 4,773,597).
Re claim 14, Harrison discloses all aspects of the claimed invention but does not teach the surfaces of one or more of the nozzle body or the stem adjacent said gap are polished.
However, Dittrich et al. teach the surfaces of one or more of a nozzle body (Fig. 1, 2) or the step or pintle (13) adjacent a gap (6) are polished (col. 5, lines 40-42).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the motivation to have the surfaces of Harrison polished as taught by Dittrich et al. to avoid almost all friction-induced losses, especially those induced by peripheral layer frictions allowing the discharge at the nozzle outlet to include all of the kinetic energy imparted to it thereby spraying in the finest droplets (Dittrich – col. 4, lines 62-68).
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sadlacek et al. (US Pat No 4,371,115).
Re claim 8, Sadlacek et al. discloses the claimed invention with the exception of specific dimensions for the radius of curvature of the stem.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a radius of curvature that is at least twice the radius of curvature of the nozzle body for the stem since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sadlacek et al. (US Pat No 4,371,115) in view of Dittrich et al. (US Pat No 4,773,597).
Re claim 14, Sadlacek et al. disclose all aspects of the claimed invention but does not teach the surfaces of one or more of the nozzle body or the stem adjacent said gap are polished.
However, Dittrich et al. teach the surfaces of one or more of a nozzle body (Fig. 1, 2) or the step or pintle (13) adjacent a gap (6) are polished (col. 5, lines 40-42).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the motivation to have the surfaces of Sadlacek et al. polished as taught by Dittrich et al. to avoid almost all friction-induced losses, especially those induced by peripheral layer frictions allowing the discharge at the nozzle outlet to include all of the kinetic energy imparted to it thereby spraying in the finest droplets (Dittrich – col. 4, lines 62-68).
s 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sadlacek et al. (US Pat No 4,371,115) in view of Michael (US Pat No 8,430,346 B2).
Re claim 27, Sadlacek et al. disclose all aspects of the claimed invention but does not show show the hollow body includes a mount located upstream of the stem and configured for mounting a motor or actuator thereto, the upstream end of the rod is drivingly mounted adjacent to the mount and is configured to be drivingly connected to a motor or actuator mounted to the mount.
However, Michael shows a hollow body (Fig. 2, 34) including a mount (62) located upstream of a stem (60) and configured for mounting a motor (24) or actuator (26) thereto, the upstream end of a rod (74) is drivingly mounted adjacent to the mount (62) and is configured to be drivingly connected to a motor (24) or actuator (26) mounted to the mount (62).
The substitution of one known element (actuator as shown in Michael) for another (actuator as shown in Sadlacek) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the actuator shown in Michael would have yielded predictable results, namely, the linear movement of the cap and connecting member in Sadlacek et al. to vary the spacing between the walls defining the deflection space and ring gap.
Re claim 28, Sadlacek et al. as modified by Michael disclose the rod is configured to be driven linearly relative to the hollow body (Michael – col. 3, lines 59-60).
Re claim 29, Sadlacek et al. as modified by Michael disclose the rod is restrained from rotating relative to the hollow body (Michael – col. 4, lines 5-7).
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 3, 5-9, 13-16 and 20-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/STEVEN M CERNOCH/          Examiner, Art Unit 3752